DETAILED ACTION
This Office Action is in response to the application 16/362,854 filed on March 25th, 2019.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-26 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 06/19/2019, is in compliance with the provisions of 37 CRR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Angus, U.S. Pub. Number 2016/0294829.
Regarding claim 1; Angus discloses an apparatus, comprising:
a processing resource (par. 0037; fig. 1; a manufacturing and assembly process.);
memory having instructions executable by the processing resource (par. 0050; non-volatile memory, random access memory (RAM).); and
a sensor (par. 0038; sensors 102.) coupled to the processing resource and the memory, wherein the sensor is configured to: 
collect sensor data (pars. 0047 & 0056; one or more suppliers 103 receive the sensors 102 into one or more subassembly units 104; e.g., the subassembly units 104 may comprise one or more fuselage parts for an airplane, a plurality of different parts for a car, various portions of a bridge, that incorporate a plurality of smaller parts/units such as the sensors 102; receives data from the sensors 102.);
generate a sensor public key (par. 0044; the manufacturer 101 generates a public/private key pair and stores the private key in a secure storage area of the sensor 102, such as a secure area of the computer readable storage medium or a secure area configured using a trusted platform module (TPM) and a cryptoprocessor.), a sensor public identification (par. 0044; generates unique identification data for the sensors 102), and a sensor identification certificate (par. 0046; the manufacturer’s digital certificate associated with its digital signature is also stored on the sensor 102.); and
provide the sensor public key, the sensor public identification, the sensor identification certificate, and the sensor data to a sensor fusion unit (pars. 0049-0050; the assembler comprises a final assembler 105 that assembles the subassembly units into a final product 106 such as an airplane, a car, a train, a boat, a bridge, a building; the subassembly units 104 may be installed as part of a maintenance operation on an existing product 106; the final assembler 105 combines all the subassembly units 104 into a finished product 106, and connects the sensors 102 to a data network 107 such as a wireless sensor network (WSN); the data network 107 includes a digital communication network that transmits digital communications.).
Regarding claim 2; Angus discloses the apparatus of claim 1, wherein the sensor is configured to encrypt the sensor data using a sensor fusion unit public key (par. 0102; the encryption module 404 encrypts a message using at least a portion of the received identification data such as the unique random number.).
Regarding claim 3; Angus discloses the apparatus of claim 1, wherein the sensor is included in a vehicle (par. 0023; the final product comprises a vehicle and the subassembly units comprise different portions of the vehicle.).
Regarding claim 4; Angus discloses the apparatus of claim 1, wherein the sensor is configured to receive a request from the sensor fusion unit to provide the sensor data (par. 0104; fig. 9; an initialization module 302 provisions a sensor 102 at a manufacturer 101.).
Regarding claim 5; Angus discloses the apparatus of claim 4, wherein the sensor is configured to provide the sensor data to the sensor fusion unit in response to receiving the request to provide the sensor data from the sensor fusion unit (par. 0104; fig. 9; stores and digitally signs identification data for the sensor 102 such as a MAC address, a public/private key pair, and/or a unique random number, in the sensor 102.).
Regarding claim 6; Angus discloses the apparatus of claim 1, wherein the sensor is configured to provide the sensor data to the sensor fusion unit after a particular period of (par. 0076; allow the sensor 102 to access the WSN for a limited time, and/or in a limited capacity, such that the sensor 102 and the server 206 can verify the authenticity of each other.).
Regarding claim 7; Angus discloses the apparatus of claim 1, wherein the sensor is configured to provide the sensor data to the sensor fusion unit in response to the sensor collecting a particular amount of data (par. 0111; the operational data may be collected as a single data set, or may be distributed over different locations including over different storage devices, and may exist, at least partially, merely as electronic signals on a system or network.).
Regarding claim 8; Angus discloses the apparatus of claim 1, wherein the sensor is configured to provide the sensor data to the sensor fusion unit in response to the sensor turning on (par. 0106; the assembly module 306 facilitates in sending the subassembly units 104 from a supplier 103 to a final assembler 105 that assembles the subassembly units 104 into a final product 106; the connection module 308 connects the sensors 102 of the various subassembly units 104 to a WSN of the final product 106 in response to verifying the sensors 102 identities and the authenticity of the data stored on the sensors 102.).
Regarding claims 9-15; Claims 9-15 are directed to apparatus which have similar scope as claims 1-8. Therefore, claims 9-15 remain un-patentable for the same reasons.
Regarding claims 16-22
Regarding claims 23-26; Claims 23-26 are directed to method which have similar scope as claims 1-8. Therefore, claims 23-26 remain un-patentable for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOI V LE/
Primary Examiner, Art Unit 2436